Case: 20-10103     Document: 00515890813          Page: 1    Date Filed: 06/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                            FILED
                                                                       June 8, 2021

                                   No. 20-10103                      Lyle W. Cayce
                                                                          Clerk

   Wayne M. Klocke, Independent Administrator of the
   Estate of Thomas Klocke,

                                                            Plaintiff—Appellant,

                                       versus

   Nicholas Matthew Watson,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:17-CV-285


   Before Davis, Stewart, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:*
          In this case involving a defamation claim under Texas law, Plaintiff,
   Wayne M. Klocke (“Klocke”), Independent Administrator of the Estate of
   his son, Thomas Klocke (“Thomas”), asserts that Defendant, Nicholas
   Matthew Watson (“Watson”), falsely reported that certain written and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10103         Document: 00515890813              Page: 2       Date Filed: 06/08/2021




                                          No. 20-10103


   verbal exchanges occurred between Thomas and him during a class at the
   University of Texas at Arlington (“UTA”), where Watson and Thomas
   were both students. Klocke asserts that Thomas never made the defamatory
   statements published by Watson and that the statements actually exchanged
   between the two students were very different from those described by
   Watson. As explained below, however, the only admissible evidence
   regarding the communications between Watson and Thomas is Watson’s
   account of what occurred. Because there is no other admissible evidence
   regarding the statements exchanged between the two students, Watson was
   able to demonstrate that there is no genuine issue of material fact as to his
   affirmative defense of truth. Therefore, the district court did not err in
   granting summary judgment. We AFFIRM. 1
                            I. FACTUAL BACKGROUND
           On May 19, 2016, Watson and Thomas were sitting next to each other
   in a class taught by Professor Dwight Long at UTA. In sworn testimony by
   affidavit and deposition, Watson gave the following account of what occurred
   between the two students, who previously had no interactions and did not
   know each other. While participating in a classroom discussion led by Long,
   he (Watson) made a comment regarding privilege in today’s society.
   Thereafter, Thomas opened his laptop and typed on his computer, “Gays
   should die.” Thomas then turned his computer towards Watson and pointed
   to the computer screen so that Watson would view it. After Watson saw what
   Thomas had typed, Watson typed on his computer, “I’m gay,” so that
   Thomas could see it and gave Thomas a confused look, trying to understand


           1
             “An appellate court may affirm summary judgment on any ground supported by
   the record, even if it is different from that relied on by the district court.” Lyons v. Katy
   Indep. Sch. Dist., 964 F.3d 298, 300 n.1 (5th Cir. 2020) (internal quotation marks and
   citations omitted).




                                                2
Case: 20-10103     Document: 00515890813          Page: 3   Date Filed: 06/08/2021




                                   No. 20-10103


   why Thomas would type such a statement. Thomas then pretended to yawn
   and told Watson, “Well then you’re a faggot.” Watson responded, “I think
   you should leave.” Thomas then stated, “You should consider killing
   yourself.”
         Watson testified that Thomas’s statements made him feel very scared
   and uncomfortable. While the class was ongoing, Watson emailed Long,
   describing what had just occurred between Thomas and him. Watson also
   posted an update on his Facebook account describing the incident. At some
   point shortly after the exchange between the two students, Thomas left the
   classroom and then returned, sitting on the other side of the classroom away
   from Watson.
         At the conclusion of the class, Watson approached Long and waited
   until other students had finished asking Long questions after class. Watson
   informed Long that he had emailed Long during class about what occurred
   between Thomas and him. Long stated that he did not have a chance to look
   at his emails during class, but that he would look at the email. Watson then
   told Long what happened with Thomas, and Long suggested that Watson go
   to support services in order to report the incident. Watson then went to see
   Heather Snow, the Dean of Students at UTA. Snow requested that Watson
   send her an email describing the incident with Thomas, and Watson did so.
   Snow told Watson that she would forward the email to another person with
   UTA who would then reach out to him.
         Watson was subsequently contacted by Daniel Moore, Associate
   Director of Academic Integrity at UTA, whom Snow assigned to investigate
   the incident. In sworn testimony, Moore stated that after reviewing Watson’s
   email to Snow, he sent letters to both Thomas and Watson telling them to
   have no contact with each other. Thomas was also restricted from entering
   the building where Long’s class was held.




                                        3
Case: 20-10103     Document: 00515890813           Page: 4   Date Filed: 06/08/2021




                                    No. 20-10103


          Moore further testified as follows: On May 20, 2016, the day after the
   incident, he telephoned Thomas regarding Watson’s allegations. During the
   call, Thomas “did not dispute the allegations” and “was very stoic and
   unemotional.” Moore thereafter met with Watson and Thomas. In Moore’s
   interview with Watson, Watson described the incident with Thomas
   consistent with the description in his email to Snow. Watson additionally told
   Moore that after Thomas left the classroom and sat in a different chair,
   Watson passed a note to the student who was sitting next to Thomas’s empty
   seat (Blake Lankford), describing what had just happened between Thomas
   and him. During his interview with Watson, Moore “observed that Watson
   seemed genuinely scared and worried,” perceived that Watson “was
   emotionally upset and fearful of Thomas,” and “found [Watson] to be
   credible.”
          Moore testified that he also interviewed Long. Long’s description of
   what Watson reported to Long “matched what Watson had told [Moore].”
   Long stated that he did not witness any altercation between Thomas and
   Watson during his class.
          When Moore interviewed Thomas, Klocke accompanied him.
   Although Klocke indicated that he was a lawyer, he stated that he was not
   there to represent Thomas and “just wanted to talk to [Moore] for a few
   minutes.” Klocke stated that “he did not know what this was about,” but
   that he wanted Thomas back in class given that the class was during a short
   semester.
          After Klocke left, Moore spoke with Thomas. Thomas confirmed that
   he and Watson were sitting next to each other during Long’s class, but he
   gave a different description of what occurred between the two students.
   Thomas contended that it was not he who began communicating with
   Watson, but that it was Watson who initiated conversation with Thomas.




                                         4
Case: 20-10103      Document: 00515890813          Page: 5   Date Filed: 06/08/2021




                                    No. 20-10103


   Specifically, Thomas said that Watson told him he was “beautiful” and kept
   glancing at him. Thomas, typing on his computer that he was “straight,”
   requested Watson to “stop.” Although Watson complied with Thomas’s
   request to stop, Watson kept laughing at something on his phone and causing
   a distraction, so Thomas got up and changed seats.
          Moore testified that, during his meeting with Thomas, “[Thomas]
   had a sheet of paper with him that he kept referring to,” which “appeared to
   be a script or outline.” Moore further observed that Thomas’s responses to
   his follow-up questions lacked substance. For example, although Thomas
   stated that “he was scared of his accuser,” he was not able to explain why.
   Additionally, there were often long pauses before Thomas would say
   anything in response to Moore’s questions. Thomas further “lacked any
   emotion, even when he said he was scared of his accuser.” Based on these
   observations, Moore found Thomas’s description of the incident with
   Watson “suspect.”
          Moore lastly interviewed Lankford, who was seated on the other side
   of Thomas from Watson at the time of the incident. Lankford stated that “he
   heard Watson tell [Thomas] that he should leave” and that when “he looked
   over . . . both students looked really tense.” Lankford also stated that Thomas
   left the classroom, then came back about ten minutes later, and sat on the
   other side of the room. Lankford also saw Watson approach Long after class
   and that “[Thomas] was looking at Watson when this happened.” Lankford
   further told Moore that after Thomas left, he leaned over and asked Watson
   what had happened. Watson then slid over a note of what Thomas had said
   to him. Lankford stated that the note described the incident consistent with
   Watson’s description of what occurred. Lankford further stated that he did
   not hear or see Watson laughing or causing a distraction during class.




                                          5
Case: 20-10103        Document: 00515890813              Page: 6       Date Filed: 06/08/2021




                                          No. 20-10103


           Based on his investigation, Moore concluded that Thomas violated
   the student code of conduct and should be placed on probation at UTA. On
   May 25, 2019, Moore informed Thomas of the results of his investigation and
   that he was entitled to submit an appeal by June 8, 2016. Tragically, on
   June 2, 2016, Thomas died by suicide.
                            II. PROCEDURAL HISTORY
           On April 4, 2017, Klocke filed a complaint against UTA and Watson.
   He alleged that UTA violated Title IX by discriminating against Thomas on
   the basis of his gender and his status as an accused male aggressor. As to
   Watson, Klocke alleged that Watson made unwelcome sexual advances to
   Thomas and then defamed Thomas by publishing false and defamatory
   statements about him.
           UTA filed a Rule 12(b) motion to dismiss for failure to state a claim
   and for lack of subject matter jurisdiction. Watson also filed a motion to
   dismiss, asserting that Klocke’s defamation claim should be dismissed
   pursuant to the Texas Citizens Participation Act (“TCPA”). 2 Although
   Klocke argued that the TCPA was inapplicable in federal court, the district
   court disagreed and determined that Klocke failed to meet the TCPA’s
   requirements. The court therefore granted Watson’s motion to dismiss,
   denied Klocke’s motion to reconsider that ruling, and then entered a final



           2
             TEX. CIV. PRAC. & REM. CODE § 27.003. As this Court has noted, “[t]he
   Texas Citizens Participation Act is an anti-SLAPP (Strategic Litigation Against Public
   Participation) statute designed to “‘encourage and safeguard the constitutional rights of
   persons to petition, speak freely, associate freely, and otherwise participate in government
   to the maximum extent permitted by law.’” Klocke v. Watson, 936 F.3d 240, 244 (5th Cir.
   2019) (quoting TEX. CIV. PRAC. & REM. CODE § 27.003). “Other states have passed
   similar anti-SLAPP statutes because they ‘have expressed concerns over the use (or abuse)
   of lawsuits that have the purpose or effect of chilling the exercise of First Amendment
   rights.’” Id. (citation omitted).




                                                6
Case: 20-10103         Document: 00515890813               Page: 7      Date Filed: 06/08/2021




                                          No. 20-10103


   judgment as to Watson only, as allowed by Rule 54(b). Klocke timely
   appealed.
           As to UTA’s motion to dismiss, the district court denied the motion
   and suggested that a motion for summary judgment would be a more
   appropriate request for summary disposition. UTA subsequently moved for
   summary judgment again seeking dismissal of Klocke’s Title IX claims, and
   Klocke filed a cross motion for partial summary judgment as to UTA’s
   liability under Title IX. The district court granted UTA’s motion for
   summary judgment and denied Klocke’s cross motion for partial summary
   judgment. Klocke timely appealed.
           This Court affirmed the district court’s summary judgment in favor
   of UTA, but reversed and remanded the district court’s judgment dismissing
   Klocke’s claims against Watson. 3 After remand, Klocke filed an amended
   complaint restating his claim for defamation against Watson. Specifically,
   Klocke alleged that Watson falsely published on Facebook and to UTA,
   through Snow and Moore, that Thomas wrote on his computer “all gays
   should die” or “gays should die,” that Watson falsely published that Thomas
   told him he “should kill himself” or “should consider killing himself,” and
   that Watson falsely published that Thomas called him a “faggot.” Klocke
   further alleged that Watson falsely published that other students heard
   Thomas call Watson a faggot and that Thomas was “an aggressor.” Klocke
   further alleged that Watson omitted material facts from his publications to
   create the false impression that Thomas threatened him and that the threat
   was unabated. Finally, Klocke alleged that Watson falsely published fact
   statements (1) that damaged Thomas’s occupation as a student and any


           3
             Klocke v. Univ. of Tex. at Arlington, 938 F.3d 204 (5th Cir. 2019); Klocke, 936 F.3d
   at 245-46 (holding that the TCPA was inapplicable in federal diversity cases because the
   statute conflicts with Rules 12 and 56 of the Federal Rules of Civil Procedure).




                                                 7
Case: 20-10103         Document: 00515890813           Page: 8      Date Filed: 06/08/2021




                                        No. 20-10103


   future occupation, (2) that Thomas made threats against Watson, and
   (3) that accused Thomas of sexual misconduct.
          Watson subsequently moved for summary judgment seeking dismissal
   of Klocke’s amended complaint based on numerous grounds. The district
   court granted the motion, entering summary judgment in favor of Watson
   and dismissing Klocke’s defamation claim. Klocke timely appealed.
                                   III. DISCUSSION
          On appeal, Klocke argues that, contrary to the district court’s
   conclusion, “[g]enuine issues of material fact existed as to whether Watson
   defamed Thomas, under one or more of the pled theories of defamation.”
   Klocke argues that the district court ignored and credited no weight to certain
   evidence that showed “there was at least a fact issue concerning the falsity of
   Watson’s publication that he had been threatened, and whether the
   publications were defamatory.” He further asserts that the district court
   ignored that Thomas denied making the statements alleged by Watson and
   that Thomas reported a “very different account of what transpired between
   the two students.”
          A. Standard of Review
          This Court reviews a district court’s grant of summary judgment de
   novo, applying the same legal standards as the district court. 4 Under Rule 56,
   “[a] party may move for summary judgment, identifying each claim or
   defense—or the part of each claim or defense—on which summary judgment
   is sought.” 5 “The [district] court shall grant summary judgment if the



          4
           Warren v. Fed. Nat’l Mortg. Ass’n, 932 F.3d 378, 382 (5th Cir. 2019); Bellard v.
   Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012).
          5
              FED. R. CIV. P. 56(a).




                                              8
Case: 20-10103           Document: 00515890813              Page: 9      Date Filed: 06/08/2021




                                            No. 20-10103


   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” 6 Rule 56 further provides
   that “[a] party asserting that a fact cannot be or is genuinely disputed must
   support the assertion by” (1) citing to particular parts of materials in the
   record, (2) demonstrating that the materials cited do not establish the
   absence or presence of a genuine dispute, or, and especially relevant to this
   case, (3) showing “that an adverse party cannot produce admissible evidence
   to support the fact.” 7
           B. Defamation under Texas Law
           As articulated by the Texas Supreme Court, “[t]o state a defamation
   claim, a plaintiff must show (1) the publication of a false statement of fact to
   a third party, (2) that was defamatory concerning the plaintiff, (3) with the
   requisite degree of fault, at least amounting to negligence, and (4) damages,
   in some cases.” 8 A statement is “defamatory” when it tends to “harm the
   reputation of another as to lower him in the estimation of the community or
   to deter third persons from associating or dealing with him.” 9 “In defamation
   suits brought by private individuals, truth is an affirmative defense.” 10




           6
               Id.
           7
               FED. R. CIV. P. 56(c)(1).
           8
            Innovative Block of S. Tex., Ltd. v. Valley Builders Supply, Inc., 603 S.W.3d 409, 417
   (Tex. 2020) (citation omitted).
           9
               Id. (internal quotation marks and citations omitted).
           10
              Warren v. Fed. Nat’l Mortg. Ass’n, 932 F.3d 378, 383 (5th Cir. 2019) (citation
   omitted); see TEX. CIV. PRAC. & REM. CODE § 73.005(a) (“The truth of the statement
   in the publication on which an action for libel is based is a defense to the action.”).




                                                  9
Case: 20-10103         Document: 00515890813             Page: 10       Date Filed: 06/08/2021




                                          No. 20-10103


           C. Analysis
           Watson moved for summary judgment based on the affirmative
   defense of truth. 11 Specifically, Watson contended that his sworn testimony
   by way of declaration and deposition established that Thomas typed on his
   computer that “gays should die,” that Thomas told Watson he was a
   “faggot,” and that Thomas told Watson he “should consider killing
   himself.” Klocke asserts that Watson’s testimony recounting Thomas’s
   statements is inadmissible hearsay under Federal Rule of Evidence 801. As
   Watson argues, however, Watson’s testimony regarding Thomas’s
   statements is not hearsay but rather comprises statements by “an opposing
   party” under Rule 801(d)(2)(A). When a “statement is offered against an
   opposing party and . . . was made by the party in an individual or
   representative capacity,” the statement is not hearsay. 12 In this case, Watson
   is offering the statements he contends Thomas made to him against Klocke,
   the administrator of Thomas’s estate. 13 Watson’s testimony regarding what
   Thomas said to him, therefore, is not hearsay and is admissible as an opposing
   party’s statement under Rule 801(d)(2)(A).


           11
             Klocke contends that the falsity of Watson’s alleged defamatory statements is
   presumed and that Watson’s motion for summary judgment wrongly flips the burden of
   proof onto him. Klocke’s argument is unavailing. The authority upon which Klocke relies
   recognizes that truth is an affirmative defense, and Watson’s motion for summary
   judgment was based on this defense. See Thomas-Smith v. Mackin, 238 S.W.3d 503, 509
   (Tex. App.—Houston [14th Dist.] 2007, no pet.) (noting that “truth of the statement is an
   affirmative defense that must be proved by the defendant”). Watson produced competent
   summary judgment evidence in support of his defense. The burden then shifted to Klocke
   to come forward with admissible evidence creating a genuine issue of material fact for trial
   regarding that defense. Because, as explained herein, Klocke is unable to do so, summary
   judgment was appropriate.
           12
                FED. R. EVID. 801(d)(2)(A).
           13
             Admissions by a decedent fall under Rule 801(d)(2)(A) when the estate is a party
   to the lawsuit. See Estate of Shafer v. C.I.R., 749 F.2d 1216, 1220 (6th Cir. 1984).




                                               10
Case: 20-10103        Document: 00515890813           Page: 11   Date Filed: 06/08/2021




                                       No. 20-10103


          Klocke argues that Watson’s testimony nonetheless is inadmissible
   under Texas law’s “Dead Man’s Rule,” as set forth in Rule 601 of the Texas
   Rules of Evidence governing witness competency. Klocke is correct that
   Texas Rule of Evidence 601 applies in this case under Federal Rule of
   Evidence 601, which provides that “state law governs the witness’s
   competency [to testify] regarding a claim or defense for which state law
   supplies the rule of decision.” Because this matter involves a state law
   defamation claim and defense, Texas Rule of Evidence 601 governs witness
   competency. Under subsection (b), entitled “Dead Man’s Rule,” “a party
   may not testify against another party about an oral statement by the testator,
   intestate, or ward” in a civil case “by or against a party in the party’s capacity
   as an executor, administrator, or guardian.” 14
          Importantly, Texas Rule 601 contains two exceptions. The rule allows
   a party to testify against another party about an oral statement by the
   decedent if (1) the party’s testimony about the statement is corroborated; or
   (2) the opposing party calls the party to testify at trial about the statement. 15
   Klocke argues that neither exception is applicable here because Watson’s
   testimony recounting Thomas’s statements is not corroborated, and Klocke
   will not call Watson to testify at trial. As Watson argues, however, Klocke’s
   arguments have no merit. First, Watson’s testimony regarding Thomas’s
   oral statements is corroborated by Watson’s contemporaneous Facebook
   post, contemporaneous email to Long, the note he showed to Lankford
   immediately after Klocke left the classroom and changed seats, and his email
   to Snow shortly after the conclusion of Long’s class.




          14
               TEX. R. EVID. RULE 601(b).
          15
               TEX. R. EVID. RULE 601(b)(3).




                                               11
Case: 20-10103        Document: 00515890813            Page: 12     Date Filed: 06/08/2021




                                        No. 20-10103


         Additionally, although Klocke attempts to avoid application of the
   second exception to the rule, Texas jurisprudence provides that Klocke
   actually waived application of the Dead Man’s Rule during the deposition of
   Watson and in opposing Watson’s motion for summary judgment.
   Specifically, under Texas jurisprudence, when a party does not make an
   objection under Rule 601(b) during a deposition to testimony regarding oral
   statements of the decedent and then attaches the deposition testimony as
   summary judgment proof, the party waives application of the Dead Man’s
   Rule as to those statements. 16 In this case, when Klocke deposed Watson,
   counsel for Klocke specifically asked Watson, “[W]hat did Thomas say?” In
   opposing Watson’s motion for summary judgment, Klocke attached a copy
   of Watson’s deposition testimony reflecting Watson’s description of
   Thomas’s statements. Therefore, under Texas law, Klocke has waived
   application of the Dead Man’s Rule with respect to the statements Watson
   contends Thomas made to him.
         Klocke contends that “there was abundant evidence creating a
   genuine issue of fact concerning the falsity of some or all of Watson’s
   publications.” He points out that during Moore’s interview of Thomas,
   Thomas denied that he made the statements Watson described and that
   Thomas gave a very different account of what occurred between the two
   students. Klocke contends that Moore’s notes from his interview with
   Thomas constitute admissible hearsay under various exceptions to the
   hearsay rule. As described below, however, Klocke is mistaken that any
   hearsay exception applies.
         Klocke argues that Moore’s notes from his interview with Thomas are
   admissible under Rule 803(1) as a “present sense impression,” defined as


         16
              Fraga v. Drake, 276 S.W.3d 55, 61 (Tex. App.—El Paso 2008).




                                             12
Case: 20-10103          Document: 00515890813              Page: 13       Date Filed: 06/08/2021




                                            No. 20-10103


   “[a] statement describing or explaining an event or condition, made while or
   immediately after the declarant perceived it.” As this Court has noted, “The
   justification for this hearsay exception relies on the contemporaneousness of
   the event under consideration and the statement describing the event.” 17
   “Because the two occur almost simultaneously, there is almost no ‘likelihood
   of [a] deliberate or conscious misrepresentation.’” 18
           The “event under consideration” for purposes of Rule 803(1) is the
   incident that occurred between Watson and Thomas on May 19, 2016.
   Moore’s interview notes do not fall within the requirements of Rule 803(1)
   because Moore did not interview Thomas “while or immediately after”
   Thomas perceived the incident. Moore interviewed Thomas four days later,
   on May 23, 2016. Consequently, Moore’s interview notes of Thomas’s
   description of the incident are not admissible under the “present sense
   impression” hearsay exception. 19




           17
                Rock v. Huffco Gas & Oil Co., 922 F.2d 272, 280 (5th Cir. 1991).
           18
                Id. (citations omitted).
           19
              Klocke emphasizes that in his interview with Moore, Thomas denied making the
   statements described by Watson and that the district court wrongly ignored the evidence
   of Thomas’s denial as reflected in Moore’s interview notes. Even if the “event under
   consideration” for purposes of Rule 803(1) is not the incident between Thomas and
   Watson, but instead Moore’s interview of Thomas, and Moore’s notes were made “while
   or immediately after” his interview with Thomas, then it is arguable that Thomas’s denial
   of making the statements would be admissible as Moore’s present sense impression of his
   interview with Thomas. Assuming without deciding that Moore’s notes of Thomas’s
   denial would be admissible, such evidence by itself, without Thomas’s description of the
   communications between him and Watson which is inadmissible, would be a “mere
   scintilla” of evidence and insufficient to create a genuine issue of material fact as to
   Watson’s affirmative defense of truth. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252
   (1986) (“The mere existence of a scintilla of evidence in support of plaintiff’s position will
   be insufficient; there must be evidence on which the jury could reasonably find for the
   plaintiff.”).




                                                  13
Case: 20-10103         Document: 00515890813               Page: 14   Date Filed: 06/08/2021




                                            No. 20-10103


          Klocke also argues that Moore’s notes from his interview with
   Thomas are admissible under Rule 803(6) as a “record of a regularly
   conducted activity,” also known as the business records exception to the
   hearsay rule. “The business records exception to the hearsay rule applies
   only if the person who makes the statement ‘is himself acting in the regular
   course of business.’” 20 “The justification for the business records exception
   rests on the assumption that business records are reliable because they are
   created on a day-to-day basis and ‘[t]he very regularity and continuity of the
   records are calculated to train the recordkeeper in habits of precision.” 21
   While Moore’s interview notes were made in the regular course of his
   business as a UTA investigator/disciplinarian, Thomas clearly was not acting
   in the course of a regularly conducted business activity during his interview
   with Moore. Therefore, Moore’s notes of Thomas’s description of the
   communications between Watson and him do not fall within the business
   records exception to the hearsay rule.
          The residual exception to the hearsay rule, Rule 807, is the final
   hearsay exception upon which Klocke relies. Rule 807 provides that a hearsay
   statement may not be excluded, even though it is not admissible under any of
   the hearsay exceptions in Rules 803 or 804, if (1) “the statement is supported
   by sufficient guarantee of trustworthiness—after considering the totality of
   circumstances under which it was made and evidence, if any, corroborating
   the statement,” and (2) “it is more probative on the point for which it is
   offered than any other evidence that the proponent can obtain through




          20
               Id. at 279 (citation omitted).
          21
               Id. (internal quotation marks and citation omitted).




                                                 14
Case: 20-10103         Document: 00515890813           Page: 15   Date Filed: 06/08/2021




                                        No. 20-10103


   reasonable efforts.” 22 This Court has “held that the [residual] exception
   must be used sparingly.” 23
          Klocke does not describe how Thomas’s statements during his
   interview with Moore were “supported by sufficient guarantee of
   trustworthiness” to meet the first factor under Rule 807. Considering the
   totality of the circumstances, we conclude that Thomas’s statements during
   his interview with Moore describing the incident between Watson and him
   were not supported by sufficient guarantee of trustworthiness. Specifically,
   the interview occurred four days after the incident, the statements were self-
   serving, and the statements lacked corroborating evidence. In light of these
   circumstances, and that the residual exception should be used sparingly,
   Moore’s notes of Thomas’s statements describing the incident between him
   and Watson are not admissible under the residual exception.
          Klocke additionally asserts that the district court ignored the
   testimony of Lankford, the student sitting on the other side of Thomas from
   Watson, who testified that he did not observe Thomas acting as an aggressor
   and that he did not observe any reaction by Watson indicating that Watson
   had been threatened. Lankford’s testimony, however, is not material to
   Watson’s affirmative defense of truth which involves what the parties said,
   not how the parties appeared. Moreover, the one statement Lankford
   testified he did hear does not create a genuine issue regarding Watson’s
   affirmative defense because Lankford’s account of the statement is not
   inconsistent with Watson’s account.




          22
               FED. R. EVID. 807(a).
          23
               Rock, 922 F.2d at 282.




                                             15
Case: 20-10103     Document: 00515890813            Page: 16   Date Filed: 06/08/2021




                                     No. 20-10103


          In sum, there is no admissible evidence that Thomas said anything
   other than what Watson contends Thomas said. Consequently, there is no
   genuine issue of material fact as to Watson’s affirmative defense of truth.
          The dubitante opinion complains that we are invading the province of
   the district court in determining that Klocke has come forward with no
   competent summary judgment evidence establishing a genuine issue for trial.
   As we state above, however, we review summary judgments de novo applying
   the standards set forth in Rule 56, and we have the discretion to affirm
   summary judgment on any ground supported by the record, even if that basis
   is different from that relied on by the district court. Although the district
   court did not expressly grant summary judgment based on Klocke’s lack of
   competent summary-judgment evidence, we have the discretion to resolve
   the evidentiary issues presented herein and argued by the parties below to
   affirm. This case is before us for the third time, and we believe another
   remand would prolong this matter unnecessarily. Therefore, exercising our
   discretion in this matter to resolve the evidentiary issues presented is entirely
   appropriate and warranted here.
          The dubitante opinion also complains that we have deleted portions
   of the evidence favorable to Klocke and have consequently failed to decide
   this case in the light most favorable to the non-movant. What Judge Oldham
   overlooks is that we are declining to consider evidence that is inadmissible
   and that we have considered only the admissible summary-judgment
   evidence in this case, which Rule 56 requires us to do.
                               IV. CONCLUSION
          Based on the foregoing, the district court’s summary judgment in
   favor of Defendant, Nicholas Matthew Watson, is AFFIRMED.




                                          16
Case: 20-10103     Document: 00515890813            Page: 17    Date Filed: 06/08/2021




                                     No. 20-10103


   Andrew S. Oldham, Circuit Judge, dubitante:
          This is a tragic case. One college student, Thomas Klocke, allegedly
   made hurtful statements during class to another college student, Nicholas
   Watson. The University of Texas at Arlington investigated the incident.
   UTA’s student-conduct investigator, Daniel Moore, found Watson’s
   account of the incident more credible—but Moore emphasized that “‘I do
   not have anything to corroborate it.’” Klocke v. Univ. of Tex. at Arlington, 938
   F.3d 204, 210 (5th Cir. 2019) (quoting an email sent by Moore). The entire
   case boiled down to he-said-he-said. UTA severely disciplined Klocke
   anyway. Klocke was so devastated that he purchased a gun and killed himself.
          Klocke’s estate sued Watson for defamation. Watson moved for
   summary judgment on his affirmative defense of truth. Because Watson is
   both the movant and the party that bears the burden of proof to show truth at
   trial, he shoulders a doubly heavy burden here. “Of course, a party seeking
   summary judgment always bears the initial responsibility of informing the
   district court of the basis for its motion, and identifying those portions of [the
   record] which it believes demonstrate the absence of a genuine issue of
   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). That’s
   burden one. And “if the movant bears the burden of proof on an issue, . . .
   because . . . as a defendant he is asserting an affirmative defense, he must
   establish beyond peradventure all of the essential elements of the . . . defense
   to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194
   (5th Cir. 1986) (emphasis in original). That’s burden two.
          So did Watson carry his double burden? It’s hard to say. There’s
   plenty in the record to create a material dispute of fact about who said what
   during that fateful class conversation. During his interview with Moore,
   Klocke denied the truth of Watson’s allegations and provided a radically
   different account of who said what. Moore recorded as much in notes taken




                                          17
Case: 20-10103     Document: 00515890813             Page: 18   Date Filed: 06/08/2021




                                      No. 20-10103


   during the interview. As you’d expect, the two parties dispute whether those
   notes are admissible. But the district court never resolved that dispute.
   Instead, it simply asserted that “[t]he record . . . is entirely to the contrary”
   of Klocke’s factual contentions.
          That’s demonstrably false, as our panel unanimously agrees. And
   where, as here, a district court simply excludes an entire category of evidence
   without any explanation, we ordinarily vacate the decision and send it back.
   See, e.g., Certain Underwriters at Lloyd’s v. Axon Pressure Prod. Inc., 951 F.3d
   248, 269 (5th Cir. 2020). What’s odd, however, is that the majority is not
   content with the ordinary course. The majority instead ventures off to decide
   the case on a ground that the district court did not reach—namely, the
   hearsay rules. I have four concerns with that approach.
          First, “we are a court of review, not of first view.” Cutter v. Wilkinson,
   544 U.S. 709, 718 n.7 (2005). I can imagine no good reason, and the majority
   offers none, for deciding a previously unresolved evidentiary question. The
   district court is ideally situated to make evidentiary determinations in the
   first instance, after a hearing if necessary. We are not. The majority
   nonetheless steps into the district court’s shoes, holds its own evidentiary
   hearing (unfortunately without a hearing), and then finds the facts in the first
   instance by ignoring one side of the he-said-he-said dispute—all without any
   guidance from the district court.
          Second, by wholesale excluding Klocke’s evidence as hearsay, the
   majority pretermits the iterative process of objection and limitation typical of
   evidentiary disputes. It is axiomatic that “[a]n item of evidence may be
   logically relevant in several aspects.” 1 McCormick on Evidence § 59
   (8th ed. 2020). “For one of these purposes it may be admissible but for
   another inadmissible.” Ibid. Had the district court engaged the parties’
   evidentiary arguments, it might well have concluded that Moore’s notes are




                                          18
Case: 20-10103     Document: 00515890813            Page: 19    Date Filed: 06/08/2021




                                     No. 20-10103


   admissible when offered to prove something about Moore’s state of mind
   (e.g., his perception that the two students’ stories differ), as opposed to the
   truth of the matter contained therein. Cf. Chevron Oronite Co. v. Jacobs Field
   Servs. N. Am., Inc., 951 F.3d 219, 228 (5th Cir. 2020) (explaining that the
   admissibility of an out of court statement turns on the purpose for which it is
   offered). The majority forgoes that refining process in favor of blunderbuss
   exclusion.
          Third, and more broadly, we are obligated to construe the summary-
   judgment record in the light most favorable to the non-movant, here Klocke.
   As we’ve explained elsewhere: “[T]he party who defended against the
   motion for summary judgment will have the advantage of the court’s reading
   the record in the light most favorable to him, will have his allegations taken
   as true, and will receive the benefit of the doubt when his assertions conflict
   with those of the movant.” Anderson v. Winter, 631 F.3d 1238, 1240 (5th Cir.
   1980). Here, the majority does the opposite—it deletes the portions of the
   record that favor Klocke and declares the case over.
          My fourth and final concern arises from the majority’s decision to
   admit all of Watson’s evidence notwithstanding Texas’s “Dead Man’s
   Rule,” Tex. R. Evid. 601(b). That Rule generally prohibits Watson from
   testifying about “an oral statement by the decedent,” here Klocke. Id.
   601(b)(2). But the majority says that Klocke’s estate waived that Rule by
   deposing Watson before trial. See ante, at 12. I am not so sure. The text of the
   Rule says the estate can waive it by calling Watson “to testify at the trial.” Id.
   601(b)(3)(B) (emphasis added). That “at the trial” limitation “marks a
   change from the approach followed under [preexisting law],” in which
   “waiver occurred when a party inquired about [the decedent’s statements]
   during a deposition of an adverse party.” 1 Tex. Prac., Texas Rules
   Of Evidence § 601.4 (4th ed. 2021). The majority never acknowledges
   this change, nor does its primary authority. See ante, at 12 n.16 (citing Fraga



                                          19
Case: 20-10103       Document: 00515890813         Page: 20   Date Filed: 06/08/2021




                                    No. 20-10103


   v. Drake, 276 S.W.3d 55, 61 (Tex. App.—El Paso 2008)). The majority
   simply makes an Erie guess against the text of the Rule, without any guidance
   from the state supreme court, and (again) without any decision from the
   district court.
          I am not sure who said what or who can prove what. But I am doubtful
   that these shortcuts are the best way to serve the law or these parties.




                                         20